                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW MEXICO

 In re:                                                      Chapter 11

 ROMAN CATHOLIC CHURCH OF THE                                Case No. 18-13027-t11
 ARCHDIOCESE OF SANTA FE, a New Mexico
 corporation sole,

                               Debtor.


              NOTICE OF OBJECTION DEADLINE FOR FIRST INTERIM
                 APPLICATION FOR ALLOWANCE AND PAYMENT
           OF PROFESSIONAL COMPENSATION AND REIMBURSEMENT OF
           EXPENSES BY PACHULSKI STANG ZIEHL & JONES LLP FOR THE
          PERIOD FROM DECEMBER 18, 2018 THROUGH SEPTEMBER 30, 2019

   On November 27, 2019, Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel for the
Official Committee of Unsecured Creditors (the “Committee”) of the Roman Catholic Church of
the Archdiocese of Santa Fe (the “Debtor”), filed its first interim application for allowance and
payment of compensation, pursuant to Bankruptcy Code §§ 330 and 503(b), for work performed
from December 18, 2018 through September 30, 2019 (the “First Application Period”), and to
authorize the Debtor to pay the unpaid balance of approved compensation (Doc. 283) (the
“Application”). In the Application, PSZJ requests that the Court (1) grant approval of
compensation to the PSZJ for the First Application Period in the total amount of $412,545.04
(which is comprised of fees in the amount of $402,065.00 plus reimbursement of PSZJ’s
expenses in the amount of $10,480.04), and the allowance of a priority, administrative expense
under Bankruptcy Code §§ 503(b)(2) and 507(a)(2) for all such approved compensation. The
Application can be inspected at the Office of the Clerk, Pete V. Domenici, U.S. Courthouse, 333
Lomas Blvd. NW, Suite 360, Albuquerque, NM 87102. Exhibits attached to the Application set
forth total fees and costs that PSZJ charged the Debtor each month during the First Application
Period; billing rates, and number of hours billed for each PSZJ attorney, paralegal and law clerk;
fees summarized by project category; and PSZJ’s monthly Billing Statements rendered during
the First Application Period. PSZJ asserts that the amount charged for fees is reasonable based
on the nature, extent, and value of the services and the amount of time spent providing the
services, and that the services rendered were actual and necessary.

Any party who objects to the Application must file the objection with the Clerk of the United
States Bankruptcy Court for the District of New Mexico within 21 days after the date of
mailing of this notice, plus three days because this notice is served by mail, for a total of 24
days, and serve a copy of the objection on PSZJ (James I. Stang and Ilan D. Scharf), at the
address below. Objections must be filed electronically to the extent required by New Mexico
Local Bankruptcy Rule 5005-2. The Clerk’s mailing address (for use if electronic filing is not
required) is U.S. Bankruptcy Court Clerk, Pete V. Domenici U.S. Courthouse, 333 Lomas Blvd.
NW, Suite 360, Albuquerque, NM 87102. If any objections are timely filed, a hearing will be
held on notice only to counsel for the Committee and the objecting party. If no objections are



Case 18-13027-t11      Doc 284     Filed 11/27/19     Entered 11/27/19 12:45:26 Page 1 of 28
timely filed, an order granting the Application will be presented for entry without hearing or
further notice.

 Dated: November 27, 2019

                                               PACHULSKI STANG ZIEHL & JONES LLP

                                               By    /s/ Ilan D. Scharf
                                                     James I. Stang
                                                     10100 Santa Monica Blvd., 13th Floor
                                                     Los Angeles, CA 90067
                                                     Tel: 310-277-6910
                                                     Fax: 310-201-0760
                                                     jstang@pszjlaw.com

                                                          - and –

                                                     Ilan D. Scharf
                                                     780 Third Avenue, 34th Floor
                                                     New York, NY 10017
                                                     Tel: 212-561-7721
                                                     Fax: 212-561-7777
                                                     ischarf@pszjlaw.com

                                                     Counsel for the Official Committee of
                                                     Unsecured Creditors




Case 18-13027-t11      Doc 284      Filed 11/27/19    Entered 11/27/19 12:45:26 Page 2 of 28
                             PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary
proceeding. My business address is: 10100 Santa Monica Blvd, 13th Floor, Los
Angeles, CA 90067
     A true and correct copy of the foregoing document entitled (specify):
 NOTICE OF OBJECTION DEADLINE FOR FIRST INTERIM APPLICATION FOR
   ALLOWANCE AND PAYMENT OF PROFESSIONAL COMPENSATION AND
 REIMBURSEMENT OF EXPENSES BY PACHULSKI STANG ZIEHL & JONES LLP
 FOR THE PERIOD FROM DECEMBER 18, 2018 THROUGH SEPTEMBER 30, 2019


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant
to controlling General Orders and LBR, the foregoing document will be served by the court via
NEF and hyperlink to the document. On (date)            , I checked the CM/ECF docket for this
bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) November 27, 2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

                                                 Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION
OR EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or
controlling LBR, on (date)           , I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method),
by facsimile transmission and/or email as follows. Listing the judge here constitutes a
declaration that personal delivery on, or overnight mail to, the judge will be completed no later
than 24 hours after the document is filed.
                                                 Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.

  November 27, 2019           Sophia L. Lee                     /s/Sophia L. Lee
  Date                        Printed Name                      Signature




DOCS_LA:326269.1 05066/002
Case 18-13027-t11            Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 3 of 28
In re: Roman Catholic Church of the Archdiocese of Santa Fe
Case No. 18-13027-t11

    1. Served by Court Electronic Filing (ECF)
       •      Jonathan B. Alter jalter@travelers.com
       •      Bruce Anderson baafiling@eaidaho.com, brucea@eaidaho.com
       •      Dennis A Banning nmfl@nmfinanciallaw.com, banninglaw@yahoo.com,
              dab@nmfinanciallaw.com;banningdr54167@notify.bestcase.com;dfh@nmfinanciallaw.c
              om
       •      Jamison Barkley jamison@jamisonbarkley.com
       •      Merit Bennett administrator@thebennettlawgroup.com,
              mb@thebennettlawgroup.com;tk@thebennettlawgroup.com;ag@thebennettlawgroup.co
              m;dv@thebennettlawgroup.com
       •      Joseph A. Blumel joseph@blumellaw.com
       •      Martha G Brown mgb@modrall.com, sandih@modrall.com
       •      Laura R Callanan laura@curtislawfirm.org, lisa@curtislawfirm.org;
              amalia@curtislawfirm.org;filing@curtislawfirm.org
       •      Robert M. Charles RCharles@LRRC.com, BankruptcyNotices@LRRC.com
       •      Annie Coogan annie@cooganlawnm.com
       •      Lisa K. Curtis lisa@curtislawfirm.org,
              steven@curtislawfirm.org;pauline@curtislawfirm.org;filing@curtislawfirm.org
       •      Everett J. Cygal ecygal@schiffhardin.com
       •      Ford Elsaesser ford@eaidaho.com
       •      Sam L. Fadduol sfadduol@fchclaw.com
       •      Daniel Fasy dan@fasylaw.com
       •      Paul M Fish pfish@modrall.com, nikkim@modrall.com;nikkim@ecf.courtdrive.com
       •      Joseph Mark Fisher mfisher@schiffhardin.com
       •      Juan L Flores jflores@stelznerlaw.com, jgarcia@stelznerlaw.com
       •      Charles S Glidewell charles.glidewell@usdoj.gov
       •      Don F Harris nmfl@nmfinanciallaw.com, briefwriter@comcast.net;
              donharrislawfirm@gmail.com;nmflcmecf@gmail.com;r54167@notify.bestcase.com;dab
              @nmfinanciallaw.com
       •      Paul Russell Harris pharris@ulmer.com
       •      Manuel Hernandez mhernandez@fchclaw.com
       •      Andrew Berne Indahl andy@alturalawfirm.com
       •      James C Jacobsen jjacobsen@nmag.gov, jotero@nmag.gov
       •      Pierre Levy pierre@ofrielandlevy.com
       •      Paul M Linnenburger plinnenburger@rothsteinlaw.com,
              melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dch
              alan@rothsteinlaw.com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
       •      Alicia C. Lopez alopez@rothsteinlaw.com,
              melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dch
              alan@rothsteinlaw.com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
       •      Caroline Manierre cmanierre@rothsteinlaw.com,
              melopez@rothsteinlaw.com;psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dch
              alan@rothsteinlaw.com;ldelgado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com
       •      Leslie D. Maxwell lmaxwell@maxwelllawpc.com,
              9786701420@filings.docketbird.com;aburnside@maxwelllawpc.com;
       •      John F. McIntyre jmcintyre@montand.com
       •      Levi A Monagle levi@hallmonagle.com
       •      Carolyn M Nichols cmnichols@rothsteinlaw.com, melopez@rothsteinlaw.com;
              psanchez@rothsteinlaw.com;nrivera@rothsteinlaw.com;dchalan@rothsteinlaw.com;ldelg
              ado@rothsteinlaw.com;bjtrujillo@rothsteinlaw.com


DOCS_LA:326269.1 05066/002
Case 18-13027-t11            Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 4 of 28
        •        Alice Nystel Page Alice.N.Page@usdoj.gov
        •        Christopher Pattock Christopher.J.Pattock@usdoj.gov
        •        Chris W Pierce cpierce@walkerlawpc.com,
                 piercelawfirm@gmail.com;WalkerLawPC14@gmail.com;cramirez@walkerlawpc.com
        •        Samuel I. Roybal sroybal@walkerlawpc.com,
                 WalkerLawPC14@gmail.com,mlara@walkerlawpc.com
        •        Stephanie L Schaeffer bknotice@mccarthyholthus.com,
                 sschaeffer@mccarthyholthus.com;sschaeffer@ecf.courtdrive.com
        •        Daniel J. Schufreider dschufreider@schiffhardin.com
        •        Carlos Sedillo csedillo@fchclaw.com
        •        Sharon T. Shaheen sshaheen@montand.com, ltalley@montand.com
        •        John D. Sloan pfoster@sloanfirm.com
        •        Bryan G. Smith bsmith@tamakilaw.com
        •        David M. Spector dspector@schiffhardin.com
        •        James I. Stang jstang@pszjlaw.com
        •        United States Trustee ustpregion20.aq.ecf@usdoj.gov
        •        Douglas R Vadnais drv@modrall.com, doloress@modrall.com
        •        Thomas D Walker twalker@walkerlawpc.com,
                 mlara@walkerlawpc.com;sroybal@walkerlawpc.com;WalkerLawPC14@gmail.com;spat
                 teson@walkerlawpc.com;mdevine@walkerlawpc.com
        •        Christopher P. Winters cwinters@fchclaw.com
        •        Vito Ray de la Cruz vito@tamakilaw.com

    2. Served by U.S. Mail

        (see attached list)




DOCS_LA:326269.1 05066/002
Case 18-13027-t11            Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 5 of 28
Label Matrix for local noticing           Adjusting Alternatives, LLC                    Jonathan B. Alter
1084-1                                    PO Box 14710                                   Travelers Insurance Co.
Case 18-13027-t11                         Albuquerque, NM 87191-4710                     One Tower Square
District of New Mexico                                                                   4MS
Albuquerque                                                                              Hartford, CT 06183-0002
Wed Nov 27 11:59:24 MST 2019
Bruce Anderson                            Bank of America                                Bank of America, N.A.
Elsaesser Anderson, Chtd.                 PO Box 15731                                   c/o Robert J. Miller and Khaled Tarazi
320 East Neider Avenue                    Wilmington, DE 19886-5731                      Bryan Cave Leighton Paisner LLP
Coeur d’Alene, ID 83815-6007                                                             Two North Central Avenue, Suite 2100
                                                                                         Phoenix, AZ 85004-4533

Bank of America, N.A.                     Dennis A Banning                               Jamison Barkley
c/o Khaled Tarazi                         New Mexico Financial Law                       Jamison Barkley Attorney at Law
Bryan Cave Leighton Paisner LLP           320 Gold Ave, SW #1401                         316 Garfield
Two N. Central Ave., Ste. 2100            Albuquerque, NM 87102-3248                     Santa Fe, NM 87501-2612
Phoenix, AZ 85004-4533

Benito Garcia                             Merit Bennett                                  Joseph A. Blumel III
1307 New Mexico Ave.                      The Bennett Law Group                          Law Office of Joseph A. Blumel III, P.S.
Las Vegas, NM 87701-3341                  460 St. Michael’s Drive                        4407 N. Division St., Suite 900
                                          Suite 703                                      Spokane, WA 99207-1660
                                          Santa Fe, NM 87505-7646

Martha G Brown                            Laura R Callanan                               Candelaria Lopez
Modrall Sperling Law Firm                 Curtis and Lucero Law Firm                     124 Santa Ana Road
P.O. Box 2168                             215 Central Ave., NW, Suite 30                 Bernalillo, NM 87004-6264
Albuquerque, NM 87103-2168                Albuquerque, NM 87102-3318


Jim Carter                                Catherine Collins                              Catherine Collins
Blank Rome LLP                            Kevin R. Korte                                 c/o Prince, Schmidt Korte & Baca, LLP
1825 Eye Street NW                        Prince, Schmidt, Korte & Baca, LLP             2905 Rodeo Park Drive East, Bld 2
Washington, DC 20006-5403                 2905 Rodeo Park Drive East, Building 2         Santa Fe, NM 87505-6313
                                          Santa Fe, NM 87505-6313

Catholic Mutual Society of America        Robert M. Charles Jr.                          Christine B. Romero
4060 St. Joseph Place                     Lewis Roca Rothgerber Christie LLP             c/o Pierre Levy of O’Friel and Levy
Rooms 135                                 One South Church Avenue                        PO Box 2084
Albuquerque, NM 87120-1714                Suite 2000                                     Santa Fe, NM 87504-2084
                                          Tucson, AZ 85701-1611

Christine Romero                          Church of Ascension                            Church of the Incarnation
644 Don Gaspar Ave.                       2150 Raymac SW                                 2309 Monterrey Road NE
Santa Fe, NM 87505-2666                   Albuquerque, NM 87105-6841                     Rio Rancho, NM 87144-5579



Claimant C.M.                             Claimant D.G.                                  Claimant J.N.
Tinkler Law Firm                          Tinkler Law Firm                               Tinkler Law Firm
414A Old Taos Highway                     414A Old Taos Highway                          414A Old Taos Highway
Santa Fe, NM 87501                        Santa Fe, NM 87501                             Santa Fe, NM 87501


Claimants                                 Congregation Blessed Sacrament, Province St.   Congregation of Blessed Sacrament Father
c/o Tinkler Law Firm                      Ulmer & Berne LLP                              c/o Law Offices of Jeffrey E. Jones
414A Old Taos Highway                     1660 West 2nd St., Suite 1100                  PO Box 23450
Santa Fe, NM 87501                        Cleveland, OH 44113-1406                       Santa Fe, NM 87502-3450
              Case 18-13027-t11      Doc 284   Filed 11/27/19           Entered 11/27/19 12:45:26 Page 6 of 28
Annie Coogan                                 Cristo Rey Parish                             Lisa K. Curtis
215 Lincoln Ave., 204F                       1120 Canyon Road                              Curtis and Lucero
Santa Fe, NM 87501-1903                      Santa Fe, NM 87501-6188                       215 Central Ave. NW
                                                                                           Suite 300
                                                                                           Albuquerque, NM 87102-3363

Everett J. Cygal                             Cynthia A. Buckner                            Jaime Dawes
Schiff Hardin LLP                            10215 Central Ave NW                          Stelzner, Winter, Warburton, Flores, San
233 South Wacker Drive                       Albuquerque, NM 87121-7626                    PO Box 528
Suite 7100                                                                                 Albuquerque, NM 87103-0528
Chicago, IL 60606-6307

Dessie Montoya-Soto, Inc.                    Diocese of Gallup                             Dominican Ecclesial Institute
4060 St. Joseph Place                        503 W Highway 66                              4060 St. Joseph Place
Rooms 234                                    Gallup, NM 87301-6418                         Room 232B
Albuquerque, NM 87120-1714                                                                 Albuquerque, NM 87120-1714


Mark H Donatelli                             El Santuario de Chimayo                       Elizabeth Hardin-Burrola
Carolyn M. Cammie Nichols Rothstein          15 Santuario Drive                            P.O. Box 178
500 4th Street, NW                           Chimayo, NM 87522                             Gallup, NM 87305-0178
Suite 400
Albuquerque, NM 87102-2174

Ford Elsaesser                               Emma Banuelos                                 Equifax
Elsaesser Anderson, Chtd.                    240 County Road 303                           PO Box 740241
320 East Neider Avenue                       Seminole, TX 79360-5959                       Atlanta, GA 30374-0241
Suite 102
Coeur D’Alene, ID 83815-6007

Estancia Valley Catholic Parish              Estate of Robert B. Garcia                    Experian
PO Box 129                                   Donald Garcia, PR and Eilsea Garcia           PO Box 2002
Moriarty, NM 87035-0129                      928 Nicole Place                              Allen, TX 75013-2002
                                             Santa Fe, NM 87505-0731


Sam L. Fadduol                               Daniel Fasy                                   Paul M Fish
Fadduol, Cluff, Hardy & Conaway, P.C.        Fasy Law, PLLC                                PO Box 2168
3301 San Mateo Blvd. NE                      1752 NW Market St.                            Albuquerque, NM 87103-2168
Albuquerque, NM 87110-1925                   Seattle, WA 98107-5264


Joseph Mark Fisher                           Juan L Flores                                 Former Priest Marvin Archuleta
aka Mark J. Fisher                           Stelzner, Winter, Warburton, Flores, San      c/o Sons of the Holy Family
Schiff Hardin LLP                            P.O. Box 528                                  801 Locust Place NE, Apt. 1018
233 S Wacker Drive Ste 7100                  Albuquerque, NM 87103-0528                    Albuquerque, NM 87102-1652
Chicago, IL 60606-6307

George Garcia                                Charles S Glidewell                           Brad D Hall
4060 St. Joseph Place                        Office of U.S. Trustee                        Hall & Monagle, LLC
Rooms 150                                    PO Box 608                                    320 Gold Ave., SW
Albuquerque, NM 87120-1714                   Albuquerque, NM 87103-0608                    #1218
                                                                                           Albuquerque, NM 87102-3216

Brad D. Hall                                 Don F Harris                                  Paul Russell Harris
320 Gold Avenue SW                           320 Gold Avenue SW, Suite 1401                Ulmer & Berne LLP
Suite 1218                                   Albuquerque, NM 87102-3248                    1660 W 2nd Street, Ste. 1100
Albuquerque, NM 87102-3216                                                                 Cleveland, OH 44113-1448
              Case 18-13027-t11         Doc 284   Filed 11/27/19          Entered 11/27/19 12:45:26 Page 7 of 28
Manuel Hernandez                               Hilda Hidalgo                                 Holy Child
Fadduol, Cluff, Hardy & Conaway, P.C.          121 Tafoya Road                               PO Box 130
3301 San Mateo Blvd. NE                        Belen, NM 87002-4123                          Tijeras, NM 87059-0130
Albuquerque, NM 87110-1925


Holy Cross                                     Holy Cross Catholic School                    Holy Family
PO Box 1228                                    PO Box 1260                                   PO Box 12127
Santa Cruz, NM 87567-1228                      Santa Cruz, NM 87567-1260                     Albuquerque, NM 87195-0127



Holy Family - Chimayo                          Holy Family - St. Joseph                      Holy Family Church
PO Box 235                                     PO Box 37                                     355 Chicosa Street
Chimayo, NM 87522-0235                         Roy, NM 87743-0037                            Roy, NM 87743



Holy Ghost                                     Immaculate Conception                         Immaculate Conception - Cimarron
833 Arizona Street SE                          619 Copper Avenue NW                          440 W. 18th Street
Albuquerque, NM 87108-4823                     Albuquerque, NM 87102-3140                    Cimarron, NM 87714-9672



Immaculate Conception - Las Vegas              Immaculate Conception - Tome                  Immaculate Heart of Mary
811 6th Street                                 PO Box 100                                    3700 Canyon Road
Las Vegas, NM 87701-4305                       Tome, NM 87060-0100                           Los Alamos, NM 87544-2213



Andrew Berne Indahl                            James C Jacobsen                              Jane Doe I
Altura Law Firm                                201 Third Street Suite 300                    c/o Brad D. Hall
500 Marquette Ave NW                           Albuquerque, NM 87102-3366                    320 Gold Avenue,
Suite 1200                                                                                   SW, Ste 1218
Albuquerque, NM 87102-5312                                                                   Albuquerque, NM 87102-3202

Jane Doe L                                     Jane Doe M                                    Jane Does ’G, I, L and M’
c/o Brad D. Hall                               c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                               320 Gold Avenue,                              320 Gold Avenue, SW, Ste 1218
SW, Ste 1218                                   SW, Ste 1218                                  Albuquerque, NM 87102-3216
Albuquerque, NM 87102-3202                     Albuquerque, NM 87102-3202

Jessica Bartleson Individually &               John Doe                                      John Doe ’67’
as Parent & Natural Guardian of                c/o Merit Bennett                             Claimants c/o Brad D. Hall
Maddison Bartleson                             460 St. Michael’s Drive, Ste 703              320 Gold Avenue, SW, Ste 1218
c/o Prince, Schmidt Korte & Baca, LLP          Santa Fe, NM 87505-7646                       Albuquerque, NM 87102-3216
2905 Rodeo Park Drive East, Bldg 2
Santa Fe, NM 87505-6313
John Doe 69                                    John Doe 70                                   John Doe 71
c/o Brad D. Hall                               c/o Brad D. Hall                              c/o Brad D. Hall
320 Gold Avenue,                               320 Gold Avenue,                              320 Gold Avenue,
SW, Ste 1218                                   SW, Ste 1218                                  SW, Ste 1218
Albuquerque, NM 87102-3202                     Albuquerque, NM 87102-3202                    Albuquerque, NM 87102-3202

John Doe 73                                   John Doe 74                                    John Doe 76
c/o Brad D. Hall                              c/o Brad D. Hall                               c/o Brad D. Hall
320 Gold Avenue,                              320 Gold Avenue,                               320 Gold Avenue,
SW, Ste 1218                                  SW, Ste 1218                                   SW, Ste 1218
Albuquerque, NMCase
                 87102-3202
                        18-13027-t11          Albuquerque,
                                        Doc 284     Filed NM   87102-3202 Entered 11/27/19
                                                           11/27/19                          Albuquerque,Page
                                                                                             12:45:26     NM 87102-3202
                                                                                                                 8 of 28
John Doe 77                            John Doe 78                                       John Doe 79
c/o Brad D. Hall                       c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 80                            John Doe 82                                       John Doe 83
c/o Brad D. Hall                       c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 84                            John Doe 87                                       John Doe 88
c/o Brad D. Hall                       c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 90                            John Doe 91                                       John Doe 92
c/o Brad D. Hall                       c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 93                            John Doe 94                                       John Doe 96
c/o Brad D. Hall                       c/o Brad D. Hall                                  c/o Brad D. Hall
320 Gold Avenue,                       320 Gold Avenue,                                  320 Gold Avenue,
SW, Ste 1218                           SW, Ste 1218                                      SW, Ste 1218
Albuquerque, NM 87102-3202             Albuquerque, NM 87102-3202                        Albuquerque, NM 87102-3202

John Doe 1, c/o Carolyn Nichols        John Doe 2                                        John Doe 4
Rothstein Donatelli, LLP               c/o Carolyn Nichols                               c/o Carolyn Nichols
500 Fourth Street NW, Suite 400        Rothstein Donatelli, LLP                          Rothstein Donatelli, LLP
Albuquerque, NM 87102-2174             500 Fourth Street                                 500 Fourth Street
                                       NW, Suite 400                                     NW, Suite 400
                                       Albuquerque, NM 87102                             Albuquerque, NM 87102
John Doe 5                             John Doe 6                                        Joseph Luke Schmaltz
c/o Carolyn Nichols                    c/o Carolyn Nichols                               543 Bannock Street
Rothstein Donatelli, LLP               Rothstein Donatelli, LLP                          Denver, CO 80204-5127
500 Fourth Street                      500 Fourth Street
NW, Suite 400                          NW, Suite 400
Albuquerque, NM 87102                  Albuquerque, NM 87102
Josephine Wafula                       Patrick Kennedy                                   Kenneth J. Griesemer
c/o Curtis and Lucero                  King Industries Corporation                       4060 St. Joseph Place
215 Central Avenue NW Suite 300        PO Box 273                                        Rooms 232-A
Albuquerque, NM 87102-3363             Alto, NM 88312-0273                               Albuquerque, NM 87120-1714


La Santisima Trindad                   Larry Brito                                       Laura Holmes, as Parent a/n/f D.H.
PO Box 189                             c/o St. Anne’s                                    C/o Aaron Boland, John Sloan, and Rachae
Arroyo Seco, NM 87514-0189             511 Alicia Street                                 308 Catron Street
                                       Santa Fe, NM 87501-3645                           Santa Fe, New Mexico 87501-1806


Pierre Levy                            Paul M Linnenburger                            Alicia C. Lopez
O’Friel and Levy PC                    Rothstein Donatelli LLP                        Rothstein Donatelli LLP
PO Box 2084                            PO Box 8180                                    500 4th Street NW
Santa Fe, NM 87504-2084                Santa Fe, NM 87504-8180                        Suite 400
              Case 18-13027-t11   Doc 284   Filed 11/27/19                            Albuquerque,Page
                                                                     Entered 11/27/19 12:45:26     NM 87102-2174
                                                                                                          9 of 28
Lucy Brown                                      Madison Bartleson                              Mail Finance
2808 Bellamah Drive                             c/o Prince, Schmidt, Korte and Baca            478 Wheelers Farm Road
Santa Fe, NM 87507-5309                         2905 Rodeo Park Dr. East, Building 2           Milford, CT 06461-9105
                                                Santa Fe, NM 87505-6313


Caroline Manierre                               Marc Hilton                                    Mark Hilton
Rothstein Donatelli LLP                         c/o Michael Danoff & Associates, P.C.          c/o Michael Danoff and Assoc.
PO Box 8180                                     1225 Rio Grande Blvd. NW                       1225 Rio Grande Blvd. NW
Santa Fe, NM 87504-8180                         Albuquerque, NM 87104-2630                     Albuquerque, NM 87104-2630


Mark Valdez                                     Leslie D. Maxwell                              John F. McIntyre
460 St. Michael’s Drive                         Maxwell Law, P.C.                              Montgomery & Andrews, P.A.
Suite 703                                       7007 Wyoming Blvd. NE                          P.O. Box 2307
Santa Fe, NM 87505-7646                         Ste A-1                                        Santa Fe, NM 87504-2307
                                                Albuquerque, NM 87109-6941

Levi A Monagle                                  Debra J. Moulton                               James R. Murray
Hall & Monagle, LLC                             Kennedy, Moulton & Wells, P.C.                 Blank Rome LLP
320 Gold Ave SW                                 2201 San Pedro Dr. NE                          1825 Eye Street NW
Suite # 1218                                    Albuquerque, NM 87110-5942                     Washington, DC 20006-5403
Albuquerque, NM 87102-3216

N.S. de Guadalupe del Valle de Pojoaque         NM Taxation and Revenue Dept.                  Nativity of the Blessed Virgin Mary
9 Grazing Elk Drive                             PO Box 8575                                    9502 4th Street NW
Santa Fe, NM 87506-7140                         Albuquerque, NM 87198-8575                     Albuquerque, NM 87114-1634



New Mexico School for the Arts                  New Mexico Taxation & Revenue Department       New Mexico Workers Comp Administration
4060 St. Joseph Place                           PO Box 8575                                    2410 Centre Avenue SE
San Juan Building                               Albuquerque, NM 87198-8575                     Albuquerque, NM 87106-4190
Albuquerque, NM 87120-1714


Carolyn M Nichols                               Nuestra Senora de Guadalupe                    Nuestra Senora de Guadalupe - Taos
Rothstein Donatelli LLP                         PO Box 1270                                    205 Don Fernando Street
500 4th Street NW                               Pena Blanca, NM 87041-1270                     Taos, NM 87571-5932
Suite 400
Albuquerque, NM 87102-2174

Office of the NM Attorney General               Old Town Catering Company                      Victor Ortega
Ms. Maestas and Ms. Pino                        4060 St. Joseph Place                          PO Box 2307
PO Box 1508                                     Albuquerque, NM 87120-1714                     Santa Fe, NM 87504-2307
Santa Fe, NM 87504-1508


Our Lady of Belen                               Our Lady of Fatima                             Our Lady of Guadalupe
101 - A North 10th Street                       4020 Lomas Blvd. NE                            1860 Griegos Road NW
Belen, NM 87002-3835                            Albuquerque, NM 87110-7745                     Albuquerque, NM 87107-2899



Our Lady of Guadalupe - Clovis                  Our Lady of Guadalupe - Peralta                Our Lady of Guadalupe - Villanueva
108 North Davis Street                          PO Box 10                                      PO Box 39
Clovis, NM 88101-7237                           Peralta, NM 87042-0010                         Villanueva, NM 87583-0039

             Case 18-13027-t11            Doc 284   Filed 11/27/19            Entered 11/27/19 12:45:26 Page 10 of 28
Our Lady of Lavang                              Our Lady of Sorrows - Bernalilo               Our Lady of Sorrows - La Joya
1015 Chelwood Park NE                           PO Box 607                                    PO Box 32
Albuquerque, NM 87112-5902                      Bernalillo, NM 87004-0607                     La Joya, NM 87028-0032



Our Lady of Sorrows - Las Vegas                 Our Lady of the Annunciation                  Our Lady of the Assumption
403 Valencia Street                             2532 Vermont St. NE                           811 Guaymas Place NE
Las Vegas, NM 87701-3783                        Albuquerque, NM 87110-4638                    Albuquerque, NM 87108-2331



Our Lady of the Assumption                      Our Lady of the Most Holy Rosary              Alice Nystel Page
Jemez Springs                                   5415 Fortuna Road NW                          Office of the U.S. Trustee
PO Box 10                                       Albuquerque, NM 87105-1371                    PO Box 608
Jemez Springs, NM 87025-0010                                                                  Albuquerque, NM 87103-0608


Thomas Paickattu                                Christopher Pattock                           Chris W Pierce
C/o Altura Law Firm                             Office of U.S. Trustee                        Walker & Associates, P.C.
500 Marquette Ave NW                            PO Box 608                                    500 Marquette N.W., Suite 650
Suite 1200                                      Albuquerque, NM 87103-0608                    Albuquerque, NM 87102-5341
Albuquerque, NM 87102-5312

Pierre Levy                                     Prince of Peace Catholic Community            Province of St. Ann
644 Don Gaspar Ave.                             12500 Carmel Avenue NE                        c/o Law Offices of Jeffrey E. Jones
Santa Fe, NM 87505-2666                         Albuquerque, NM 87122-1221                    PO Box 24350
                                                                                              Santa Fe, NM 87502-9350


Province of St. Ann                             Queen of Heaven                               REDW, LLC, CPAs
c/o Paul R. Harris, Ulmer & Berne               5311 Phoenix Avenue NE                        Albuquerque, NM
1660 West 2nd Street, Ste. 1100                 Albuquerque, NM 87110-3125
Cleveland, OH 44113-1406


Risen Savior Catholic Community                 Roman Catholic Church of the Archdiocese of   Christine Romero
7701 Wyoming Blvd. NE                           4000 St. Josephs Place NW                     c/o Pierre Levy, Esq.
Albuquerque, NM 87109-5346                      Albuquerque, NM 87120-1714                    644 Don Gaspar Avenue
                                                                                              Santa Fe, NM 87505-2666


Samuel I. Roybal                                Ruben Ortiz                                   Rudy Blea
Walker & Associates, P.C.                       Michael Ross, Elias Law Firm, P.C.            c/o Annie-Laurie Coogan, LLC
500 Marquette, NW, Ste 650                      111 Isleta Blvd., SW Ste A                    215 Lincoln Ave. Suite 204F
Albuquerque, NM 87102-5341                      Albuquerque, NM 87105-3896                    Santa Fe, NM 87501-1903


Rudy Blea                                       Sacred Heart                                  Sacred Heart - Clovis
c/o Pierre Levy, O’Friel and Levy, P.C.         412 Stover Avenue SW                          911 N. Merriwether Street
644 Don Gaspar Avenue                           Albuquerque, NM 87102-3899                    Clovis, NM 88101-5864
Santa Fe, NM 87505-2666


Sacred Heart - Espanola                         Saint John XXII Catholic Community            San Antonio de Padua
PO Box 69                                       4831 Tramway Ridge Drive, NE                  PO Box 460
Espanola, NM 87532-0069                         Albuquerque, NM 87111-2787                    Penasco, NM 87553-0460

             Case 18-13027-t11            Doc 284   Filed 11/27/19           Entered 11/27/19 12:45:26 Page 11 of 28
San Clemente                                     San Diego Mission                              San Felipe de Neri
PO Box 147                                       PO Box 79                                      PO Box 7007
Los Lunas, NM 87031-0147                         Jemez Pueblo, NM 87024-0079                    Albuquerque, NM 87194-7007



San Francisco de Asis                            San Ignacio                                    San Isidro
PO Box 72                                        1300 Waler Street NE                           3552 Aqua Fria Street
Ranchos De Taos, NM 87557-0072                   Albuquerque, NM 87102-1623                     Santa Fe, NM 87507-1583



San Jose                                         San Jose - Anton Chico                         San Jose - Los Ojos
2401 Broadway Blvd. SE                           PO Box 99                                      PO Box 6
Albuquerque, NM 87102-5009                       Anton Chico, NM 87711-0099                     Los Ojos, NM 87551-0006



San Juan Bautista                                San Juan Nepomuceno                            San Miguel
PO Box 1075                                      PO Box 7                                       403 El Camino Real Street NW
Ohkay Owingeh, NM 87566-1075                     El Rito, NM 87530-0007                         Socorro, NM 87801-5106



San Miguel del Vado                              San Ysidro                                     Sara Sanchez
PO Box 507                                       PO Box 182                                     Stelzner, Winter, Warburton, Flores, San
Ribera, NM 87560-0507                            Corrales, NM 87048-0182                        PO Box 528
                                                                                                Albuquerque, NM 87103-0528


Sangre de Cristo                                 Santa Clara                                    Santa Maria De La Paz Catholic Community, In
8901 Candelaria Road NE                          PO Box 186                                     c/o Dennis A. Banning
Albuquerque, NM 87112-1209                       Roy, NM 87743-0186                             NM Financial & Family Law
                                                                                                320 Gold Avenue SW, Suite 1401
                                                                                                Albuquerque, NM 87102-3248

Santa Maria de La Paz Catholic Community         Santo Nino - Tierra Amarilla                   Santuario San Martin de Porres
11 College Avenue                                PO Box 160                                     8321 Camino San Martin SW
Santa Fe, NM 87508-9225                          Tierra Amarilla, NM 87575-0160                 Albuquerque, NM 87121-8302



Stephanie L Schaeffer                            Daniel J. Schufreider                          Carlos Sedillo
McCarthy & Holthus, LLP                          Schiff Hardin LLP                              Faddoul, Cluff, Hardy & Conaway, P.C.
6501 Eagle Rock NE, Suite A-3                    233 South Wacker Drive                         3301 San Mateo NE
Albuquerque, NM 87113-2478                       Suite 7100                                     Albuquerque, NM 87110-1925
                                                 Chicago, IL 60606-6307

Servants of the Paraclete                        Sharon T. Shaheen                              Shrine of Our Lady of Guadalupe - SF
c/o Law Offices of Jeffrey E. Jones              Montgomery & Andrews, P.A.                     417 Aqua Fria Street
PO Box 24350                                     P.O. Box 2307                                  Santa Fe, NM 87501-2505
Santa Fe, NM 87502-9350                          Santa Fe, NM 87504-2307


Shrine of St. Bernadette                         Shrine of the Little Flower                    John D. Sloan Jr.
11509 Indian School Road NE                      St. Teresa of the Infant Jesus                 Sloan, Hatcher, Perry, Runge, Robertson
Albuquerque, NM 87112-3163                       300 Mildred Avenue NW                          P.O. Box 2909
                                                 Albuquerque, NM 87107-2307                     Longview, TX 75606-2909
             Case 18-13027-t11             Doc 284   Filed 11/27/19            Entered 11/27/19 12:45:26 Page 12 of 28
Bryan G. Smith                          Sons of the Holy Family, Inc.                  Southwest Copy Systems Leasing
Tamaki Law Offices                      c/o Modrall Sperling                           4545 McLeod NE
1340 N. 16th Avenue, Suite C            500 4th Street NW, Ste. 1000                   Albuquerque, NM 87109-2202
Yakima, WA 98902-7106                   Albuquerque, NM 87102-2186


David M. Spector                        St. Alice                                      St. Anne
Schiff Hardin LLP                       PO Box 206                                     1400 Arenal Road SW
233 S. Wacker Drive                     Mountainair, NM 87036-0206                     Albuquerque, NM 87105-4032
Suite 7100
Chicago, IL 60606-6307

St. Anne - Tucumcari                    St. Anne’s                                     St. Anthony - Dixon
306 West High                           511 Alicia Street                              PO Box 39
Tucumcari, NM 88401-2801                Santa Fe, NM 87501-3645                        Dixon, NM 87527-0039



St. Anthony - Questa                    St. Anthony of Padua - Fort Sumner             St. Anthony of Padua - Pecos
PO Box 200                              PO Box 370                                     HC 74, Box 23
Questa, NM 87556-0200                   Fort Sumner, NM 88119-0370                     Pecos, NM 87552-9705



St. Augustine                           St. Bernadette Parish                          St. Charles
PO Box 849                              11509 Indian School Rd. NE                     1818 Coal Place SE
Isleta, NM 87022-0849                   Albuquerque, NM 87112-3163                     Albuquerque, NM 87106-4095



St. Edwin                               St. Francis Xavier                             St. Francis Xavier - Clayton
2105 Barcelona Road SW                  820 Broadway Blvd. SE                          115 North 1st Street
Albuquerque, NM 87105-5713              Albuquerque, NM 87102-4210                     Clayton, NM 88415-3503



St. Gurtrude the Great                  St. Helen                                      St. John Vianney Church
PO Box 599                              1600 South Avenue O                            1001 Meteor Avenue NE
Mora, NM 87732-0599                     Portales, NM 88130-7099                        Rio Rancho, NM 87144-8031



St. John the Baptist - Santa Fe         St. Joseph                                     St. Joseph - Cerrillos
1301 Osage Avenue                       PO Box 516                                     PO Box 98
Santa Fe, NM 87505-3327                 Springer, NM 87747-0516                        Cerrillos, NM 87010-0098



St. Joseph on the Rio Grande            St. Joseph’s Fertility Care                    St. Jude Thaddeus
5901 St. Joseph Drive NW                4060 St. Joseph Place                          5712 Paradise Blvd. NW
Albuquerque, NM 87120-3767              Rooms 130                                      Albuquerque, NM 87114-4928
                                        Albuquerque, NM 87120-1714


St. Mary                                St. Patrick - Chama                            St. Patrick - St. Joseph
PO Box 276                              PO Box 36                                      105 Buena Vista Street
Vaughn, NM 88353-0276                   Chama, NM 87520-0036                           Raton, NM 87740-2954

             Case 18-13027-t11    Doc 284   Filed 11/27/19            Entered 11/27/19 12:45:26 Page 13 of 28
St. Paul Fire & Marine Insurance Company             St. Pius X High School                               St. Rose of Lima
Jonathan B. Alter, Esq.                              Catholic Center                                      439 South 3rd Street
1 Tower Square 4MS                                   5301 St. Josephs Drive NW                            Santa Rosa, NM 88435-2405
Hartford, CT 06183-1050                              Albuquerque, NM 87120-1712


St. Therese of the Infant Jesus Parish               St. Thomas Aquinas                                   St. Thomas Aquinas University Parish
3424 4th Street NW                                   1502 Sara Road SE                                    1815 Las Lomas Road NE
Albuquerque, NM 87107                                Rio Rancho, NM 87124-1848                            Albuquerque, NM 87106-3803



St. Thomas the Apostle                               St. Vincent de Paul Society Archdiocese of S         James I. Stang
PO Box 117                                           c/o Modrall Sperling Law Firm                        Pachulski Stang Ziehl & Jones
Abiquiu, NM 87510-0117                               PO Box 2168                                          10100 Santa Monica Blvd., #1300
                                                     Albuquerque, NM 87103-2168                           Los Angeles, CA 90067-4114


State of New Mexico, Workers Compensation Ad         Luis Stelzner                                        The Cathedral Basilica of St. Francis
P.O. Box 27198                                       Stelzner, Winter, Warburton, Flores, San             PO Box 2127
2410 Centre Ave. SE                                  302 8th St. NW Ste 200                               Santa Fe, NM 87504-2127
Albuquerque, NM 87106-4190                           Albuquerque, NM 87102-3024


The Catholic Foundation                              The Holy See, Archbishop Pierre                      Thomas Mayefske
4333 Pan American Fwy NE                             Apostolic Nunciature                                 1017 Florida SE
Albuquerque, NM 87107-6833                           3339 Massachusetts Avenue NW                         Albuquerque, NM 87108-4929
                                                     Washington, DC 20008-3610


Thomas Paickattu                                     Todd A. Atkinson                                     TransUnion LLC
c/o Andrew Indahl, Altura Law Firm                   Ulmer & Berne LLP                                    Attn: Public Records Dept.
500 Marquette Drive NW, Ste. 1200                    1660 West 2nd St., Suite 1100                        PO Box 2000
Albuquerque, NM 87102-5312                           Cleveland, OH 44113-1406                             Chester, PA 19016-2000


United States Conference of                          United States Trustee                                Douglas R Vadnais
Catholic Bishops                                     PO Box 608                                           PO Box 2168
3211 Fourth Street NE                                Albuquerque, NM 87103-0608                           Albuquerque, NM 87103-2168
Washington, DC 20017-1194


Thomas D Walker                                      Robert P. Warburton                                  Christopher P. Winters
Walker & Associates, P.C.                            Stelzner, Winter, Warburton, Flores, San             Fadduol, Cluff, Hardy & Conaway, P.C.
500 Marquette Ave NW Ste 650                         PO Box 528                                           3301 San Mateo Blvd. NE
Albuquerque, NM 87102-5341                           Albuquerque, NM 87103-0528                           Albuquerque, NM 87110-1925


Xerox Financial Services                             Vito Ray de la Cruz
45 Glover Avenue                                     Tamaki Law Offices
Norwalk, CT 06850-1238                               1340 N 16th Ave
                                                     Ste C
                                                     Yakima, WA 98902-7106




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.
             Case 18-13027-t11             Doc 284       Filed 11/27/19           Entered 11/27/19 12:45:26 Page 14 of 28
(u)Claim No. 300                       (u)Doe 377                            (u)A-1




(u)A-10                                (u)A-100                              (u)A-101




(u)A-102                               (u)A-103                              (u)A-104




(u)A-105                               (u)A-106                              (u)A-107




(u)A-108                               (u)A-109                              (u)A-11




(u)A-110                               (u)A-111                              (u)A-112




(u)A-113                               (u)A-114                              (u)A-115




(u)A-116                               (u)A-117                              (u)A-118




(u)A-119                               (u)A-12                               (u)A-120




(u)A-121                               (u)A-122                              (u)A-123



             Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 15 of 28
(u)A-124                             (u)A-125                              (u)A-126




(u)A-127                             (u)A-128                              (u)A-129




(u)A-13                              (u)A-130                              (u)A-131




(u)A-132                             (u)A-133                              (u)A-134




(u)A-135                             (u)A-136                              (u)A-137




(u)A-138                             (u)A-139                              (u)A-14




(u)A-140                             (u)A-141                              (u)A-142




(u)A-143                             (u)A-144                              (u)A-145




(u)A-146                             (u)A-147                              (u)A-148




(u)A-149                             (u)A-15                               (u)A-150



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 16 of 28
(u)A-151                             (u)A-152                              (u)A-153




(u)A-154                             (u)A-155                              (u)A-156




(u)A-157                             (u)A-158                              (u)A-159




(u)A-16                              (u)A-160                              (u)A-161




(u)A-162                             (u)A-163                              (u)A-164




(u)A-165                             (u)A-166                              (u)A-167




(u)A-168                             (u)A-169                              (u)A-17




(u)A-170                             (u)A-171                              (u)A-172




(u)A-173                             (u)A-174                              (u)A-175




(u)A-176                             (u)A-177                              (u)A-178



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 17 of 28
(u)A-179                             (u)A-18                               (u)A-180




(u)A-181                             (u)A-182                              (u)A-183




(u)A-184                             (u)A-185                              (u)A-186




(u)A-187                             (u)A-188                              (u)A-189




(u)A-19                              (u)A-190                              (u)A-191




(u)A-192                             (u)A-193                              (u)A-194




(u)A-195                             (u)A-196                              (u)A-197




(u)A-198                             (u)A-199                              (u)A-2




(u)A-20                              (u)A-200                              (u)A-201




(u)A-202                             (u)A-203                              (u)A-204



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 18 of 28
(u)A-205                             (u)A-206                              (u)A-207




(u)A-208                             (u)A-209                              (u)A-21




(u)A-210                             (u)A-211                              (u)A-212




(u)A-213                             (u)A-214                              (u)A-215




(u)A-216                             (u)A-217                              (u)A-218




(u)A-219                             (u)A-22                               (u)A-220




(u)A-221                             (u)A-222                              (u)A-223




(u)A-224                             (u)A-225                              (u)A-226




(u)A-227                             (u)A-228                              (u)A-229




(u)A-23                              (u)A-230                              (u)A-231



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 19 of 28
(u)A-232                             (u)A-233                              (u)A-234




(u)A-235                             (u)A-236                              (u)A-237




(u)A-238                             (u)A-239                              (u)A-24




(u)A-240                             (u)A-241                              (u)A-242




(u)A-243                             (u)A-244                              (u)A-245




(u)A-246                             (u)A-247                              (u)A-248




(u)A-249                             (u)A-25                               (u)A-250




(u)A-251                             (u)A-252                              (u)A-253




(u)A-254                             (u)A-255                              (u)A-256




(u)A-257                             (u)A-258                              (u)A-259



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 20 of 28
(u)A-26                              (u)A-260                              (u)A-261




(u)A-262                             (u)A-263                              (u)A-264




(u)A-265                             (u)A-266                              (u)A-267




(u)A-268                             (u)A-269                              (u)A-27




(u)A-270                             (u)A-271                              (u)A-272




(u)A-273                             (u)A-274                              (u)A-275




(u)A-276                             (u)A-277                              (u)A-278




(u)A-279                             (u)A-28                               (u)A-280




(u)A-281                             (u)A-282                              (u)A-283




(u)A-284                             (u)A-285                              (u)A-286



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 21 of 28
(u)A-288                             (u)A-289                              (u)A-29




(u)A-290                             (u)A-291                              (u)A-292




(u)A-293                             (u)A-294                              (u)A-295




(u)A-296                             (u)A-297                              (u)A-298




(u)A-299                             (u)A-3                                (u)A-30




(u)A-300                             (u)A-301                              (u)A-302




(u)A-303                             (u)A-304                              (u)A-305




(u)A-306                             (u)A-307                              (u)A-308




(u)A-309                             (u)A-31                               (u)A-310




(u)A-311                             (u)A-312                              (u)A-313



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 22 of 28
(u)A-314                             (u)A-315                              (u)A-316




(u)A-317                             (u)A-318                              (u)A-319




(u)A-32                              (u)A-320                              (u)A-321




(u)A-322                             (u)A-323                              (u)A-324




(u)A-325                             (u)A-326                              (u)A-327




(u)A-328                             (u)A-329                              (u)A-33




(u)A-330                             (u)A-331                              (u)A-332




(u)A-333                             (u)A-334                              (u)A-335




(u)A-336                             (u)A-337                              (u)A-338




(u)A-339                             (u)A-34                               (u)A-340



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 23 of 28
(u)A-341                             (u)A-342                              (u)A-343




(u)A-344                             (u)A-345                              (u)A-346




(u)A-347                             (u)A-348                              (u)A-349




(u)A-35                              (u)A-350                              (u)A-351




(u)A-352                             (u)A-353                              (u)A-354




(u)A-355                             (u)A-356                              (u)A-357




(u)A-358                             (u)A-359                              (u)A-36




(u)A-360                             (u)A-361                              (u)A-362




(u)A-363                             (u)A-364                              (u)A-365




(u)A-366                             (u)A-367                              (u)A-368



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 24 of 28
(u)A-369                             (u)A-37                               (u)A-370




(u)A-371                             (u)A-372                              (u)A-373




(u)A-374                             (u)A-375                              (u)A-376




(u)A-377                             (u)A-378                              (u)A-379




(u)A-38                              (u)A-380                              (u)A-381




(u)A-382                             (u)A-383                              (u)A-384




(u)A-385                             (u)A-386                              (u)A-387




(u)A-388                             (u)A-389                              (u)A-39




(u)A-390                             (u)A-391                              (u)A-392




(u)A-393                             (u)A-4                                (u)A-40



           Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 25 of 28
(u)A-41                             (u)A-42                               (u)A-43




(u)A-44                             (u)A-45                               (u)A-46




(u)A-47                             (u)A-48                               (u)A-49




(u)A-5                              (u)A-50                               (u)A-51




(u)A-52                             (u)A-53                               (u)A-54




(u)A-55                             (u)A-56                               (u)A-57




(u)A-58                             (u)A-59                               (u)A-6




(u)A-60                             (u)A-61                               (u)A-62




(u)A-63                             (u)A-64                               (u)A-65




(u)A-66                             (u)A-67                               (u)A-68



          Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 26 of 28
(u)A-69                             (u)A-7                                (u)A-72




(u)A-73                             (u)A-74                               (u)A-75




(u)A-76                             (u)A-77                               (u)A-78




(u)A-79                             (u)A-8                                (u)A-80




(u)A-81                             (u)A-82                               (u)A-83




(u)A-84                             (u)A-85                               (u)A-86




(u)A-87                             (u)A-88                               (u)A-89




(u)A-9                              (u)A-90                               (u)A-91




(u)A-92                             (u)A-93                               (u)A-94




(u)A-95                             (u)A-96                               (u)A-97



          Case 18-13027-t11   Doc 284   Filed 11/27/19   Entered 11/27/19 12:45:26 Page 27 of 28
(u)A-98                                             (u)A-99                                         (du)A=381




(u)Biophilia Foundation, Inc.                       (u)Rudy Blea                                    (u)Catholic Charities, Inc.
c/o Douglas R. Vadnais




(u)Catholic Mutual Relief Society of America        (u)Congregation of the Blessed Sacrament, Pro   (u)John Doe




(u)John Doe Victim                                  (u)John Does 67, 69, 70, 71, 73, 74, 76, 77,    (u)Cynthia S. Gilbert
                                                                                                    Perfectly Legal, Inc.




(u)Jesse Hall                                       (d)Elizabeth Hardin-Burrola                     (u)Laura Holmes
Plugajawea Productions, LLC                         P.O. Box 178
                                                    Gallup, NM 87305-0178



(u)John Doe #1, 2, 4, 5, 6                          (u)Pamela D Kennedy                             (u)Official Committee of Unsecured Creditors




(u)Parish Steering Committee of the Roman Cat       (u)Santa Maria de La Paz Parish                 (u)Sons of the Holy Family, Inc




(u)St. Paul Fire & Marine Insurance Company         (u)The Catholic Foundation of the Archdiocese   (u)Various tort claimants




(u)J. W.                                            End of Label Matrix
                                                    Mailable recipients   265
                                                    Bypassed recipients   415
                                                    Total                 680




             Case 18-13027-t11                Doc 284   Filed 11/27/19            Entered 11/27/19 12:45:26 Page 28 of 28
